TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00794-CV



                                  Walter Lee Hall, Jr., Appellant

                                                  v.

   The Honorable J. David Phillips, in both his Official and Personal Capacities; The
 Honorable Rosemary Lehmberg, in her Capacity as District Attorney in and for Travis
 County; and The Honorable Greg Hamilton, in his Capacity as Sheriff in and for Travis
                                     Co, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-GN-10-003787, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                              MEMORANDUM OPINION


                  Appellant Walter Lee Hall, Jr. filed a bankruptcy petition in the U.S. Bankruptcy

Court of the Western District of Texas on January 24, 2011. We abated the appeal on June 1, see

Tex. R. App. P. 8.1, 8.2, 8.3, ordering Hall to inform us within ten calendar days of the resolution

of the bankruptcy proceeding or another event that would allow us to reinstate the appeal, warning

him that his failure to provide such notice would result in the appeal’s dismissal for want of

prosecution. See id. R. 42.3. On July 15, we were informed by appellees that the bankruptcy had

been dismissed on the bankruptcy trustee’s motion and that Hall was barred from filing another

bankruptcy petition for two years. The bankruptcy court signed the order of dismissal on June 28,

but as of July 19, Hall had not informed this Court of the dismissal. We dismiss the appeal for want

of prosecution.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: July 21, 2011




                                              2